                                   Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 1 of 19
JS 44 (Rev. 09/19)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadin&s or other papers as required by law. except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is requITed for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
 Cameron L. Atkinson                                                                                        FACEBOOK. INC. and MARK ZUCKERBERG

    (b) County of Residence of First Listed Plaintiff              .=L=it=ch"'f"'ie=l=d_ _ _ __ _             County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE: IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOL YED.

    (c)   Attorneys (Firm Name. Address. and Telephone Number)                                                Attorneys (If Known)
 Norman A. Pattis, Pattis & Smith. LLC
 383 Orange Street. New Haven, Ct 06511
 203-393-3017

II. BASIS OF JURISDICTION (place an "X" in One Box Only)                                       III. CITIZENSIDP OF PRINCIPAL PARTIES (place an                                   "X" in One Boxfor Plaintiff
                                                                                                         (For Diversity Cases Only)                                      and One Box for Defendant)
01      U.S . Govenunent            Qlf:3    Federal Question                                                                     PTF      DEF                                           PTF      DEF
           Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State         tX I     0 1      IncOIporated or Principal Place       0 4     0 4
                                                                                                                                                      of Business In This State

02      U.S. Government             a4       Diversity                                              Citizen of Another State      a   2    0    2   Incorporated and Principal Place       o   5       05
           Defendant                           (Indicate Citizenship ofParties in Item III)                                                            of Business In Another State

                                                                                                    Citizen or Subject of a       o   3    a    3   Foreign Nation                         o   6       06
                                                                                                      Forei m Count.r\·
    .
IV NATURE OF SUIT (place an 'X" in oneBoxOny)                                                                                               crICkh ere r.or: N ature 0 fS UI"tC o d e D escn ptlOns.
           CONTRACT                                               TORTS                               FORFEITURElPENAL-lY                      BANKRUPTCY                     OTHER STATLTES
o 110 Insurance                    PERSONAL INJURY               PERSONAL INJURY       a 625 Drug Related Seizure       o 422 Appeal 28 USC 158                         o375 False Claims Act
o 120Marine                      o 310 Airplane               o 365 Personal Injury -         of Property 21 USC 881 o 423 Withdrawal                                   o376 Qui Tam (31 USC
o 130 Miller Act                 o 315 Airplane Product              Product Liability a 690 Other                             28 USC 157                                     3729(a»
o 140 Negotiable Instrument             Liability             o 367 Health Carel                                                                                       o 400 State Reapportionment
a 150 Recovery of Overpayment o 320 Assault. Libel &                Pharmaceutical                                         PROPER I"Y RIGHTS"                          o 410 Antitrust
      & Enforcement of Judgment         Slander                     Personal Injury                                     o 820 Copyrights                               o 430 Banks and Banking
o 151 Medicare Act               o 330 Federal Employers'           Product Liability                                   o 830 Patent                                   o 450 Commerce
o 152 Recovery of Defaulted             Liability             o 368 Asbestos Personal                                   o 835 Patent - Abbreviated                     o 460 Deportation
      Student Loans              o 340 Marine                        Injwy Product                                            New Drug Application                     a 470 Racketeer Influenced and
      (Excludes Veterans)        o 345 Marine Product                Liability                                          o 840 Trademark                                      Corrupt Organizations
o 153 Recovery of Overpayment           Liability               PERSONAL PROPERTY                   ABOR                  SOCIAL SECURITY                              o 480 Consumer Credit
      of Veteran' s Benefits     o 350 Motor Vehicle          o 370 Other Fraud        o 710 Fair Labor Standards       o 861 IDA (J395fl)                                   (15 USC 1681 or 1692)
o 160 Stockholders' Suits        o 355 Motor Vehicle          o 371 Truth in Lending          Act                       o 862 Black Lung (923)                         o 485 Telephone Consumer
o 190 Other Contract                   Product Liability      o 380 Other Personal     o 720 LaborlManagement           o 863 DlWCIDIWW (405(g)                              Protection Act
o 195 Contract Product Liability a 360 Other Personal               Property Damage           Relations                 o 864 SSID Title XVI                           o 490 Cable/Sat TV
a 196 Franchise                        Injury                 o 385 Property Damage    o 740 Railway Labor Act          a 865 RSI (405(g»)                             o 850 Securities!Commodities!
                                 a 362 Personal Injwy -             Product Liability  o 751 Family and Medical                                                              Exchange
                                       Medical Malpractice                                    Leave Act                                                                o 890 Other Statutory Actions
      REAL PROPERlY                  CIVIL RlGIr S             PRISONER PETITIONS o 790 Other Labor Litigation            FEDERAL TAX SUITS                            o 891 Agricultural Acts
o 210 Land Condemnation          ~ 440 Other Civil Rights        Habeas Corpus:        a 791 Employee Retirement        o 870 Taxes (U.S. Plaintiff                    o 893 Environmental Matters
o 220 Foreclosure                0441 Voting                  o 463 Alien Detainee           Income Security Act              or Defendant)                            o 895 Freedom of Information
o 230 Rent Lease & Ejectment o 442 Employment                 o 510 Motions to Vacate                                   o 87llRS-ThirdParty                                  Act
o 240 Torts to Land              o 443 Housing!                     Sentence                                                  26 USC 7609                              o 896 Arbitration
o 245 Tort Product Liability           Accommodations         o 530 General                                                                                            o 899 Administrative Procedure
a 290 All Other Real Property    a 445 Amer. wlDisabilities - o 535 Death Penalty             IMMIGRATION                                                                    Act/Review or Appeal of
                                       Employment                Other:                o 462 Naturalization Application                                                      Agency Decision
                                 o 446 Amer. wlDisabilities - o 540 Mandamus & Other o 465 Other Immigration                                                           o 950 Constitutionality of
                                       Other                  o 550 Civil Rights             Actions                                                                         State Statutes
                                 o 448 Education              a 555 Prison Condition
                                                              o 560 Civil Detainee -
                                                                    Conditions of
                                                                    Confinement

V. ORIGIN (Place an "X" in One Box Only)
~ 1 Original               D 2 Removed from              D 3       Remanded from              D 4 Reinstated or        D 5 Transferred from         D 6 Multidistrict            D 8 Multidistrict
        Proceeding             State Court                         Appellate Court                Reopened                 Another District             Litigation -                 Litigation -
                                                                                                                           (specify)                    Transfer                     Direct File
                                      Cite the U .S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diverslly) :
                                        42 U.s.C. Section 1983 and 47 U.s.C. Section 230
VI. CAUSE OF ACTION ...B-r~ie~fd~e-sc-r~ip.~tio-n-o~f-ca-u-se-:----------------------------------
                                        Plaintiff claims violation of his Frist Amendemnt right. violation of Communications Decency Act
VII. REQUESTED IN                     o      CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                ~ Yes         DNo

VIII. RELATED CASE(S)
      IF ANY                                (See instructions):
                                                                                                                                          DOCKET NUMBER
DATE
11/1212019
FOR OFFICE USE        NLY

    RECElPT#                   AMOUNT                                      APPLYING IFP                                   JUDGE                           MAG. JUDGE
             Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 2 of 19




                       UNITED STATED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 CAMERON L. ATKINSON,

                       Plaintiff,                  CV_________________

 v.
FACEBOOK, INC.,
MARK ZUCKERBERG,
                Defendants.                        November 12, 2019

                                        COMPLAINT

        1.      This is an action for money damages and injunctive relief against Facebook,

a social media company and personal data harvester, and its founder and current chief

executive officer, Mark Zuckerberg. The defendants seek to, and do, have quasi-

monopolistic control of a quintessential public communications forum, offering users

access to their service free of charge while surreptitiously selling data gathered from the

users to third parties for a profit. The defendants enter into adhesion contracts with users,

arrogating unto the defendants an opaque right to ban any user for violating the

defendants' so-called "community standards." The Plaintiff has been denied the ability to

speak publicly on a matter of grave public importance based on the perceived content of

the ideas he sought to express. The Plaintiff claims a violation of his rights under the First

Amendment to the United States Constitution, violations of the Communications Decency

Act, statutory fraud, theft, a breach of the implied warranty of fair dealing, and violations

of the Connecticut Unfair Trade Practices Act (CUPTA).
              Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 3 of 19




                                         Jurisdiction

        2.       The Court properly possesses jurisdiction on both federal question and

 diversity of citizenship grounds. Venue is appropriate as a substantial part of the events

 that give rise to the claim occurred in the judicial district of Connecticut. The Claim arises

 under 42 Section 1983 and 47 U.S.C Section 230.

                                           Parties

       3.        The Plaintiff, Cameron L. Atkinson, is an adult resident of New Haven

County, Connecticut. At the time of this action being brought, he is a third-year law student

at Quinnipiac University School of Law, located in North Haven, Connecticut.

       4.        Facebook, Inc., is a social media company headquartered in Menlo Park,

California. It operates a social media company serving more than 2.3 billion users

worldwide.

       5.        Mark Zuckerberg is the Chairman and Chief Executive Officer of Facebook,

Inc., owning a controlling interest in the company's stock. He resides in Palo Alto,

California.

             Facebook's Profitable Control of A Quintessential Public Forum

       6.       As the United States Supreme Court noted in Packingham v. North

Carolina, 137 U.S. 1735, 1735-36-(2017}, Facebook is part of the "vast democratic forum

of the Internet." Packingham extended the concept of a quintessential public forum from

parks and physical spaces to cyberspace.

       7.       Facebook has a worldwide base of more than 2.3 billion users.

       8.       More than 7 in 10 Americans have accounts on Facebook. They are not

charged for their accounts.
             Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 4 of 19




        9.      Facebook occupies a dominant, quasi-monopolistic position in the global

public forum of the Internet, and is one of four American companies dominating Internet

traffic together with Google, Apple, and Amazon.

        10.     Many billions of messages are sent between and among Facebook users
                                        ,
each day, taking various forms such as instant messages, timeline posts, and visual

stories. Facebook surreptitiously harvest so-called meta-data from each message,

building an enormous, and valuable, databank about each user. These databanks are

combined, and, with the benefit of massive computing power, Facebook builds predictive

models about how Facebook users will respond to various stimuli. Facebook markets this

data to third-parties for a profit.

       11.      Facebook reported gross revenue of $55.8 billion in 2018.

     Facebook Faces Questions About Use of Its Data In The 2016 Presidential
                                  Election

       12.      During the course of the 2016 presidential election, Facebook sold data

surreptitiously gathered from users to an entity known as Cambridge Analytica. Upon

information and belief, that data was then used by Russian intelligence operatives to

attempt to influence American voters.

       13.      When Facebook's role in gathering and supplying this secretly obtained

data became known to the public at large, Facebook faced enormous public pressure to

take greater steps to assure privacy and to take a more socially responsible approach to

managing content published on its platform and in using the data it harvests.

              Facebook Attem pts To Placate Critics By Censoring Speech

       14.      To assuage an angry public and ultimately to protect its own financial

interests, Facebook announced plans to create and enforce so-called "community
          Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 5 of 19




standards" for content published on its site. These standards are directed toward speech

that Facebook regards as inimical to a "safe environment."

       15.    Among the content that Facebook finds "objectionable" is bullying and

harassment. Facebook does not provide a definition for what bullying or harassment is.

However, it does provide a broad definition that may cover almost anything: "Bullying and

harassment happen in many places and come in may different forms, from making threats

to releasing personally identifiable information, to sending threatening messages, and

making unwanted malicious contact."

       16.    Facebook further elaborates this so-called standard as follows: "We

distinguish between public and private individuals because we want to allow discussion,

which often includes critical commentary of people who are featured in the news or who

have a large public audience. For public figures, we remove attacks that are severe as

well as certain attacks where the public figure is directly tagged in the post of comment."

       17.    The standard is hopelessly vague. As Facebook itself notes, "[c]ontext and

intent matter, and we allow people to share and reshare posts if its clear that something

was shared in order to condemn or draw attention to bullying and harassment."

       18.    Facebook reserves the right to remove the "offensive" posts without

notifying the user or giving the user an opportunity to clarify or edit his post. Moreover,

Facebook reserves the right either temporarily or permanently to disable an account for

violation of its "community standards" policy.

       19.    The process of removing user posts is totally opaque. The manner in which

postings are flagged as community standards violations is unknown, and the extent to
             Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 6 of 19




which computer algorithms or humans decide which content is objectionable remains

unknown.

                         Facebook Censors Cameron L. Atkinson

       20.      Like many of his fellow citizens and students of the law, the Plaintiff,

Cameron L. Atkinson is a thinker who, regardless of whether he is right or wrong, loves

to share his thoughts and hear the thoughts of others. He regularly posts on Facebook

about political and legal developments with the same civility that he would use in the

courtroom or the classroom, seeking to engage in debate with the community of fellow

law students and other friends whose respect he has gained.

       21.      The Plaintiff, Cameron L. Atkinson, is also an inquiring man who rarely

rushes to judgment, often choosing to find out for himself before condemning someone.

       22.      Consequently, when Cameron L. Atkinson learned from friends that

Facebook was censoring conservatives' posts that mentioned the name of Eric

Ciaramella, the alleged Ukranian whistleblower who has provided the impetus for the

pending impeachment proceedings against President Donald Trump, he decided to test

the scope of Facebook's censorship himself.

       23.      Cameron L. Atkinson's first post occurred on the morning of November 11,

2019. He published a post on Facebook that read "Test post: Eric Ciaramella is a hero

for blowing the whistle on the Trump administration's treason with Ukraine." See Exhibit

1.

       24.      Approximately four minutes later, Cameron L. Atkinson published a second

test post on Facebook that read "Test post 2: Eric Ciaramella is a dirty lying rat for trying

to take down the Trump administration." See Exhibit 1.
             Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 7 of 19




       25.       Cameron L. Atkinson's object in publishing these posts was to see if

Facebook would censor one post, but not the other.

       26.       Within 5 hours, Facebook removed both of Cameron L. Atkinson's posts

with no warning or notification.

       27.      After learning of Facebook's censorship, Cameron L. Atkinson published a

third post that read as follows:

       I have conflicting thoughts about the naming of Eric Ciaramella, the alleged
       Ukraine whistleblower. Tattling in the dark shadows destroys public
       confidence in a matter of serious public interest. On the other hand, the
       vitriolic nature of our society may very well raise concerns for his safety.
       However, it may also end up protecting his well-being. Regardless, I think
       that people should be open to debating the merits of this serious public
       question.

See Exhibit 2.

       28.      Again, less than 5 hours later, Facebook removed Cameron L. Atkinson's

third post without notifying him or warning him.

       29.      As of the filing of this complaint, Cameron L. Atkinson has not received a

single communication from Facebook as to why his posts have been removed.

       30.      Facebook's censorship of Cameron L. Atkinson embodies its categorical

attempt to pander to and placate its critics. Facebook has elected to apply its vague

"community standards" policies in a politically-motivated, ideologically-driven way,

silencing both right-wing and left-wing speech that threatens to disrupt the carefully

crafted narrative around the attempt to impeach President Donald Trump.

      31.      The decision to censor Cameron L. Atkinson and the many other concerned

citizens who sought to discuss Eric Ciaramella's crucial role in the profound matters of

public concern happening in the present moment was undertaken in bad faith. Facebook
             Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 8 of 19




is aware or should have been aware that Mollie Hemingway, a Fox News contributor, had

already named Eric Ciaramella as the Ukrainian whistleblower in front of a national

audience on Fox News.

       32.      Put into perspective, Cameron L. Atkinson could only immediately reach

664 users (his "friends" list as of this complaint) of Facebook's 2.3 billion users.

       33.      Cameron L. Atkinson was not bullying or harassing Eric Ciaramella, but

rather expressing his concerned views on the affairs of his government.

       34.      As a direct and proximate result of the acts and omissions of the

Defendants, Cameron L. Atkinson has suffered ascertainable loss in that he has been

deprived access to express his views in a public forum.

       35.      Upon information and belief, Mr. Zuckerberg harbors political ambitions

beyond his role as principal of Facebook. His decision to categorically censor the speech

of concerned citizens including that of Cameron L. Atkinson is intentional and is inspired

by ill-will, malice, and a desire to deflect attention from himself and Facebook's practice

of surreptitiously mining data for profit from consumers who believe they are receiving a

free service devoted primarily to their welfare.

                              Communications Decency Act

       36.      Paragraphs 1 through 35 are incorporated by reference herein.

       37.      Facebook is a provider of an "interactive computer service" within the

meaning of the Communications Decency Act (CDA) of 1996,47 U.S.C. Section 230, et

seq.

       38.      The Communications Decency Act provides immunity from civil liability for

materials published on interactive computer service sites. The provision of immunity was
               Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 9 of 19




 intended to avoid "content-based" chilling of freedom of speech in the "new and

 burgeoning Internet medium." Section 230 was enacted, in part, to preserve the robust

 nature of speech on the Internet. These principles were clearly articulated in Zeran v.

 America Online, Inc., 129 F.3d 327 (4th Cir. 1997), cert. denied, 524 U.S. 937 (1998).

        39.       Facebook enjoys immunity from suit under Section 230 of the CDA as a

 Congressionally mandated means of ensuring free and robust speech on the Internet.

This privileged status necessarily entails a corresponding responsibility to achieve the

very goal for which Congress granted the immunity: to wit, the preservation of free speech

on a quintessential public forum.

        40.       Facebook's enjoyment of immunity from civil liability for the material it

transmits on the Internet transforms its editorial decision-making process into

management of a constructive public trust.

        41 .     The activities of this constructive public trust require that Facebook operate

and manage its content-based decisions in accord with the purposes of the trust.

       42.       The manner and means by which the defendants have banned the Plaintiff

from engaging in free speech on Facebook are a violation of the CDA and constitute a

willful and wanton violation of the terms of the constructive public trust.

       43.       The defendants use and enjoyment of the immunity conferred by the COA

while simultaneously flouting the very purposes for which Congress conferred immunity

is unconscionable and is akin to their secret harvesting of user date for sale at a profit to

third parties.
         Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 10 of 19




                                   First Amendment

       44.   Paragraphs 1 through 43 are incorporated by reference herein. This claim

arises under 42 U.S.C. Section 1983.

       45.   Facebook's dominant position in control of access to the Internet gives it a

quasi-monopolistic power over a quintessential public forum.

       46.   Facebook actively seeks to expand the reach of this quasi-monopolistic

power and hires teams of social psychologists to study how users interact with site,

constructing complex algorithms and engaging in sophisticated behavioral modeling so

as to maximize the amount of time each user spends on the site.

      47.    By increasing the amount of time users spend on the site, Facebook

acquires more data, and is better able to predict how users will behave in response to

stimuli. This data and the associated predictive models are at the core of the Facebook's

business plan and are the primary product Facebook sells to advertisers.

      48.    The CDA's grant of immunity is integral to the government's purpose of

promoting freedom of speech on the Internet. As such, the symbiosis between Facebook

and the United States government transforms Facebook's action into state action under

the doctrine enunciated in Burton v. Wilmington Parking Authority, 365 U.S. 715 (1961).

      49.    Facebook's symbiotic relationship with the government is further illustrated

by Facebook's policy of complying with subpoenas from law-enforcement agencies, but

not with subpoenas from private attorneys, even in criminal cases.

      50.    The defendants' decision to ban the Plaintiff from Facebook is an

impermissible content-based abridgement of the plaintiffs' right to freedom of speech

under the First Amendment.
            Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 11 of 19




       51.       Facebook's so-called "community standards" policy is overbroad and void

for vagueness on its face.

       52.       Facebook's application of the "community standards" policy in this case is

overly broad .

                                            Fraud

       53.       Paragraphs 1 through 52 are incorporated by reference herein.

       54.       The Defendants hold themselves out to the world as fostering a means by

which the people of the world can communicate with one another.

       55.       The Defendants further represent that they will foster communication

without censorship of participants based on the content of the participants' ideas and

opinions.

       56.       The Defendants offer the service of interconnection free of charge to

participants, but secretly harvest data about each participant, including the sites

participants visit, how long participants visit each site, and other highly personal

information about the participants.

       57.       The Defendants analyze and then package the data collected from

participants to third parties at enormous profit, without obtaining the informed consent of

the participants in any meaningful manner.

       58.     The Defendants rely upon a vague "community standards" policy as a thinly

veiled marketing device, eliminating content deemed unpopular by political parties,

parties, and interest groups to which the Defendants intentionally or implicitly support.

       59.     Upon information and belief, the lobbying of political interest groups, the

pressure of politicians, and the intense public pressure of offended citizens is a sufficient
          Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 12 of 19




reason for the Defendants to use their "community standards" policy to censor certain

speech.

       60.    The Defendants foster reliance on their service by participants so long as

the benefits the Defendants receive from surreptitious data-mining is not outweighed by

adverse reaction from the aforementioned actors.

      61.    The defendants administer their "community standards" policy in a secretive

and opaque manner.

      62.    By holding themselves out to the world as promoters of free expression

while simultaneously engaging in selective censorship of certain speech, the Defendants

have engaged in fraud.

      63.    The Defendants engaged in fraud to the detriment of the plaintiffs in the

following ways:

             a. The Defendants encouraged and/or solicited the plaintiffs to use

                  Facebook, which led the Plaintiff to build his primary intellectual

                  friendships on Facebook instead of another platform such as Linkedln

                  or Twitter;

             b. When the Defendants' unscrupulous business practices of data mining

                  user data became the target of public ire, the Defendants sought to

                  remedy their public reputations by categorically censoring speech that

                  offended their critics;

             c. Without warning, Facebook censors the speech of millions of Americans

                  including the Plaintiff, and decides to remove his posts;
         Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 13 of 19




              d. The Defendants never provided fair notice, an opportunity to be heard,

                  or a review of any kind to the Plaintiff;

              e. The Defendants' actions were not motivated by any broader concern

                  with public policy, but were instigated by a craven profiteering and

                  marketing strategy which led it to align itself with groups and interests

                  perceived to control a greater market share of the advertising revenue

                  on which it relies.

       64.    The Defendants' behavior and its fickle manipulation of its "community

standards" policy amounts to little more than a bait and switch tactic to allure the Plaintiff

to establish and contribute web traffic on its platform, then mined the data that traffic

generated to sell for profit, and then censor the Plaintiff's speech when it does not fit the

politically correct narrative that the Defendants must perpetuate.

                        Connecticut Unfair Trade Practices Act

       65.    Paragraphs 1 through 65 are incorporated by reference herein.

       66.    The Defendants' act of holding themselves out to the world as fostering a

means by which the people of the world can communicate with one another freely without

censorship constitutes an unfair or deceptive act or practice under the Connecticut Unfair

Trade Practices Act.

                  Implied Warranty of Good Faith and Fair Dealing

      67.     Paragraphs 1 through 66 are incorporated by reference herein.

      68.     Facebook and the Plaintiff entered into contracts about the terms and

conditions under which the Plaintiff would use Facebook's social media services.

      69.    The Plaintiff honored the terms and conditions of the contracts.
         Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 14 of 19




       70.   The Defendants have administered the contracts in an entirely self-serving

manner, by changing the terms and conditions of the contracts without notice to the

plaintiffs, and by otherwise behaving in an unconscionable manner for purposes of

enormous financial gain.

                                        Damages

      71.    Facebook and Mr. Zuckerberg are contemptuous of public oversight of any

kind, and regard substantial fines as a simple cost of doing business.

      72.    In April 2019, Facebook set aside a sum of $5 billion to use to pay an

anticipated fine by the Federal Trade Commission involving systemic breaches of

consumer privacy. Even so, the Defendants forecast significant profits.

      73.    The Defendants face investigations for breaches of privacy and other

regulatory offenses in the European Union under GDPR laws.

      74.    Punitive damages in a sum sufficient to make Facebook accountable are

necessary.

      Wherefore, the Plaintiff seeks damages as follows:

              A. Punitive damages in a sum sufficient to punish and deter Facebook for

                 violating the First Amendment, the Communications Decency Act, for

                 engaging in fraud, unfair or deceptive trade practices, and breaching

                 the implied warranty of fair dealing. Because a sum of $5 billion appears

                 to be insufficient to deter Facebook, the plaintiffs ask the jury for a sum

                 significantly in excess of that amount;

              B. Attorneys' fees and the cost of this action arising under 42 U.S.C.

                 Section 1988 and Connecticut law;
  Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 15 of 19




        C. Compensatory damages for violating the Plaintiffs First Amendment

            rights to free speech;

                                  JURY CLAIM

The Plaintiff claims trial by jury.



                                               The Plaintiff




                                               N
                                                ,      ~3120
                                                               ~-
                                               Pattis & Smith, LLC
                                               383 Orange Street, 15t FI.
                                               New Haven, CT 06511
                                               npattis@pattisandsmith.com
                                               Tel: 203-393-3017
                                               Fax: 203-393-9745
Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 16 of 19




                     Exhibit 1
         ell\" vlc::llCase
                       CU I 3:20-cv-05546-RS ly Iylll~
                            lelia I:> G1 UII Document          lUI II ylll~
                                                        1 Cll 11/12/19
                                                      1 Filed          Page 17lU
                                                                               of 19lCU\.t:::

         down the Trump administration.
I,~";,        -       ,   _~ _-=-~"_"   -   ",, __" -         ,-   _"    -    "-,     _' -            :


                              Cameron Atkinson                                                  •••
                              Just now ·        0
     Test post 2:

     Eric 'CiarameUa is a dirty lying rat for tryin,g to take
     down the Trump administration.

                      aJ      Like                                            ~ Share


                             Cameron Atkinson                                                   •••
                             4 mins·        0
     Test post:

    Eric Ciara:meUa is a hero for blowing the whistle on the
    Trump admini'strationls treason with Ukraine.


                  rb         Like                       CJ   Comment          ~ Share


                             Cameron Atkinson                                                   •••
                             Saturday at 11:38 PM             40
          ~


    ViCiOUS .....
                  .
Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 18 of 19




                     Exhibit 2
         Case 3:20-cv-05546-RS Document 1 Filed 11/12/19 Page 19 of 19

    CD. Live                    ,    Photo                       Check In




         Cameron Atkinson                                                  •••
         Just now·     0
I ha:v e conflicting thoughts about the naming of Eric
Ciaramella, theal~ leged Ukra:ine whistleblower. Tattling
in the dark shadows destroys public confidence in a
matter of serious public interest. On the other hand,
the vitriolic nature of our society may very well raise
concerns for his safety. However, it ma;y also end up
protecting his wen-being. Regardless, I think that
people should be open to debating the merits of this
serious public question.

   rIi   Like              o        Comment                  d>    Share
